Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-13 is the inclusion of the limitations of an apparatus for aligning a head that includes a mounting position determining unit for determining a second reference position of the inkjet head module based on the first reference position so that the inkjet head module can be moved from a current position to the second reference position, wherein the reference position determining unit determines the first reference position using a first image sensor installed on the same plane as the inkjet head module and a second image sensor installed facing the inkjet head module. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 14 is the inclusion of the limitations of an apparatus for aligning a head that includes a mounting position determining unit for determining a second reference position of the inkjet head module based on the first reference position so that the inkjet head module can be moved from a current position to the second reference position, wherein the reference position determining unit determines the first reference position based on position synchronization between a first image sensor installed on the same plane as the inkjet head module and a second image sensor installed facing the inkjet head module, wherein the reference position determining unit, when a first image of a structure arranged between the first image sensor and the second image sensor is acquired by the first image sensor, and a second image of the structure is acquired by the second image sensor, determines whether the first image is the same as the second image based on positions of the mark on the images. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 15-20 is the inclusion of the limitations of a system for treating a substrate that includes a head alignment apparatus having a mounting position determining unit for determining a second reference position of the inkjet head module based on the first reference position so that the inkjet head module can be moved from a current position to the second reference position, wherein the reference position determining unit determines the first reference position using a first image sensor installed on the same plane as the inkjet head module and a second image sensor installed facing the inkjet head module. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimazoe et al.  (US 20170274653) discloses an inkjet head that’s mounted on a mounting member. Between the nozzle substrate and the ink chamber, the inkjet head has a position reference substrate provided with butting parts. The butting parts are butted against the mounting member to position the inkjet head when the inkjet head is mounted on the mounting member.  Segerstrom et al. (US 6213580) disclose an apparatus for automatically aligning one or more print head modules in an ink jet printing system. A mount supports and aligns a print head module with respect to three axes of movement. The mounting includes rotatable cams that contact control surfaces connected to the print head module to move the print head module in a desired direction. Yoshimura (2010/0002051) an inkjet printhead having multiple head modules and a mount base. The multiple head modules are mounted on the mount base. The mount base has a first and second contact surfaces.  The first and second contact surfaces are held in contact with each other to position each head module in the mount base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853